932 So.2d 1150 (2006)
Rex BROWNING, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-4295.
District Court of Appeal of Florida, Second District.
June 16, 2006.
LaROSE, Judge.
We reverse and remand for the trial court to correct a scrivener's error in Rex Browning's judgment. Mr. Browning's judgment incorrectly reflects a violation of section 794.011(8)(b), Florida Statutes (Supp.1994), when the judgment should have cited to the predecessor section 794.041(2)(b), Florida Statutes (1991). The State concedes error. Accordingly, we remand for the trial court to prepare an amended judgment correcting this citation error.
Reversed and remanded.
DAVIS and SILBERMAN, JJ., Concur.